Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 08/11/2022, with respect to the objections to claims 9, 11 and 13 have been fully considered and are persuasive.  The objections to claims 9, 11 and 13 have been withdrawn. 
Applicant’s arguments, filed 08/11/2022, with respect to the rejections of claim 1, under 35 USC § 103 have been fully considered but they are not persuasive. While Dantian teaches a system that utilizes electricity to rotate the fans, the aspect of the invention relating to creating energy through the rotation of fans is taught by Manning, while Dantian merely teaches the hood structure. Additionally, while the application of Naigai is different from Manning in view of Dantian, both apply to directing flowing air out of a system. The air guide portion 40 of Nagai, when applied to Manning as modified, reads on the claim as stated. The air guide portion 40 directs air away from the center of the outlet side of connection cap 50 so that air flows out the sides of the outlet. When applied to Manning, as modified, the air guide portion 40 would serve the same function of directing air away from the center of the outlet side of the triangular pyramid taught in Dantian, with the center portion of the outlet direction being the apex of the pyramid. Thus, when the air guide portion 40 of Nagai is applied to Manning in view of Dantian, it seals off access to the apex of the hood from the hollow interior of the hood, which reads on the claim.
Applicant’s arguments, filed 08/11/2022, with respect to the rejections of claim 2-8 and 10-13, under 35 USC § 103 have been fully considered but they are not persuasive, since Applicant’s arguments are directed towards claim 2-13’s dependence on amended claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, and 10-11 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US8183709B1) in view of Dantian (CN202493453U), referring to the English translation dated 5/3/2022, in further view of Nagai (JP2017052185A), referring to the English translation dated 5/5/2022.
Regarding claim 1, Manning teaches 
an air conditioner energy recovery unit (electricity generating apparatus 10), comprising: 
5a generator in communication with the fan such that when the fan rotates the generator creates electricity (this may cause a portion of forced exhaust air 54 exiting from the condensing unit 50 to pass through openings 20 in panels 14 to force rotation of propellers 16 to cause generators 18 to produce electricity) [col. 1 lines 64-67 of Manning]; 10
a power storage in communication with the generator for storing electricity created by rotation of the fan (storage cells 38 of electric power module 30)
Manning does not teach
a hood having a substantially pyramidal shape, the substantially pyramidal shape having at least three sides meeting at an apex, the hood having a hollow interior and an open base; 
at least one of the at least three sides having an aperture into which a fan is positioned;
an inverted pyramid having at least three sides, a base and an apex 
the inverted pyramid being positioned within the hollow interior of the hood such that the base of the inverted pyramid is adjacent the apex of the substantially pyramidal shape and the apex of the inverted pyramid is positioned below the base of the inverted pyramid
the inverted pyramid sealing off access to the apex of the hood from the hollow interior of the hood 
Dantian teaches
a hood having a substantially pyramidal shape (the casing is an inverted triangular pyramid) [0014 line 2 of Dantian translation], the substantially pyramidal shape having at least three sides meeting at an apex (each of the three sides is provided with a fan head; apex shown on fig. 1) [0014 line 3 of Dantian translation], the hood having a hollow interior and an open base (mesh air inlet 2; airflow through system implies hollow interior)
at least one of the at least three sides having an aperture into which a fan is positioned (each of the three sides is provided with a fan head) [0014 line 3 of Dantian translation]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the geometry of the casing of Dantian to the electricity generating apparatus of Manning, since in the current arrangement of Manning, “some exhaust air 54 may also exit open ends 26 of the frame 12” [col. 2 lines 1-2 of Manning]. The casing of Dantian, “the wind can be ventilated at 360 degrees” [0008 line 1 of Dantian translation]. Thus, more airflow could be harnessed for electricity generation in the system of Manning.
	Nagai teaches
an inverted pyramid having at least three sides, a base and an apex (air guide portion 40 shown on fig. 1b and 1b’)
the inverted pyramid being positioned within the hollow interior of the hood such that the base of the inverted pyramid is adjacent the apex of the substantially pyramidal shape (base of air guide portion 40 is adjacent to metal bar 44 as shown on fig. 1b and 1b’) 
the apex of the inverted pyramid is positioned below the base of the inverted pyramid (apex of air guide portion 40 is downstream of the base in an airflow direction as indicated on fig. 1b and 1b’)
the inverted pyramid sealing off access to the apex of the hood from the hollow interior of the hood (with air guide portion 40 positioned in the center of the hood, the apex of the hood would be sealed off from airflow)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the air guide portion 40 to the inside of Manning, as modified, in order to effectively guide the discharged air towards the fan locations of Manning, as modified, thus improving the performance of the system.

Regarding claim 2, Manning, as modified, teaches the air conditioner energy recovery unit of claim 1
wherein each of the at least three sides has an aperture into which a fan is positioned (each of the three sides is provided with a fan head) [0014 line 3 of Dantian translation]

Regarding claim 3, Manning, as modified, teaches the air conditioner energy recovery unit of claim 1
wherein the aperture and the fan are positioned centrally on at least one of the at least three sides (central position of fans 3 shown on fig. 1 of Dantian)

Regarding claim 4, Manning teaches the air conditioner energy recovery unit of claim 1
wherein the power storage has at least one 20battery (If it may be desired to store portions of the electricity generated, the generators 18 may be connected to storage cells 38; wherein storage cells 38 are a battery) [col. 2 lines 27-29]

Regarding claim 6, while Manning, as modified, teaches the air conditioner energy recovery unit of claim 1, it does not disclose wherein the substantially pyramidal shape has four sides. However, the claim reads as a duplication of parts in reference to the number of sides of the substantially pyramidal shape, since a fourth side is being added to the apparatus with no described implication in the specification. With regards to this situation, the Federal Circuit held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In Harza, 274 F.2d 669, 124 USPQ 378.

Regarding claim 8, Manning, as modified, does not teach the air conditioner energy recovery unit of claim 1 
wherein the number of sides of the inverted pyramid being equal to the number of sides of the substantially pyramidal shape of the hood
However, Nagai teaches
wherein the number of sides of the inverted pyramid being equal to the number of sides of the substantially pyramidal shape of the hood (baffle portion 40 of the present invention is not limited to a substantially conical shape or a substantially truncated cone shape, but may be a triangular pyramid, a quadrangular pyramid) [0012 lines 5-6 of Nagai translation]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the air guide portion 40 to match the number of sides of the hood pyramid, in order for the sides of air guide portion 40 to effectively direct air towards each of the apertures of the hood.

Regarding claim 10, Manning, as modified in claim 8, teaches the air conditioner energy recovery unit of claim 8 
wherein the inverted pyramid is a truncated pyramid (air guide portion 40 is truncated as shown on fig. 1b’ of Nagai)

Regarding claim 11, Manning, as modified in claim 8, does not explicitly teach the air conditioner energy recovery unit of claim 8 
wherein a height of the inverted pyramid and a length of the base of the inverted pyramid are equal
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a height and base length for the inverted pyramid in order to achieve a desired deflection of airflow. Since applicant has not given any criticality to why the dimensions disclosed have any importance to the function of the claimed device (see paragraph 0015 of applicant’s specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US8183709B1) in view of Dantian (CN202493453U), referring to the English translation dated 5/3/2022, and Nagai (JP2017052185A), referring to the English translation dated 5/5/2022, in further view of Thibault (FR2991437A1), referring to the English translation dated 5/3/22.
	Regarding claim 5, Manning as modified, does not teach the air conditioner energy recovery unit of claim 1
further comprising a voltage regulator positioned between the generator and the power storage
However, Thibault teaches
further comprising a voltage regulator positioned between the generator and the power storage (said propeller being coupled to a generator electric current supplying at least one rechargeable battery via a voltage regulator; shown as voltage regulator 5 on fig. 1) [paragraph 8 lines 7-8 of Thibault translation]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the voltage regulator taught in Thibault to Manning, in order to supply a constant voltage from the generator to the power storage.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US8183709B1) in view of Dantian (CN202493453U), referring to the English translation dated 5/3/2022 and Nagai (JP2017052185A), referring to the English translation dated 5/5/2022, in further view of KIDWIND (https://4-h.ca.uky.edu/sites/4-h.ca.uky.edu/files/nysd_2011_windfarm.pdf).
Regarding claim 7, Manning, as modified, does not explicitly disclose the air conditioner energy recovery unit of claim 2 
wherein the fans positioned on each of the at least three sides are connected together in series
However, on page 3 KIDWIND discloses that “each turbine in parallel will increase the current, but not voltage” and “each turbine in series will increase the voltage. If you measure current through the circuit, you will see it is unchanged”. Therefore, it would have been obvious to try to one of ordinary skill in the art at the time the invention was made to connected the at least three fans in series rather than parallel since there are only a finite number of predictable solutions. KIDWIND, as mentioned previously, discloses that connected turbine in series rather than parallel allows for greater voltage output, thus allowing for more energy recovery to the generator from the system. Thus connecting the fans in series would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US8183709B1) in view of Dantian (CN202493453U), referring to the English translation dated 5/3/2022, and Nagai (JP2017052185A), referring to the English translation dated 5/5/2022, in further view of Benhaiem (FR2955627A1), referring to the English translation dated 5/5/2022.
Regarding claim 12, Manning, as modified, does not teach the air conditioner energy recovery unit of claim 1
further comprising a pocket positioned on an exterior surface of the hood
However, Benhaiem teaches
further comprising a pocket positioned on an exterior surface of the hood (large elastic bracelet 19)
Regarding claim 13, Manning, as modified, does not teach the air conditioner energy recovery unit of claim 12
wherein the pocket houses a multi-function meter for measuring a current created by the rotation of the fans
However, Benhaiem teaches
wherein the pocket houses a multi-function meter for measuring a current created by the rotation of the fans (at least one measuring instrument is installed in the form of a multimeter 18 fixed to the control bar 4 by a large elastic bracelet 19 and connected to the generator 9 by an electric cable 17… the multimeter can provide an approximation of the voltage, and to a lesser extent of the amperage) [lines 140-147 of Benhaiem translation]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the large elastic bracelet 19 and multimeter 18 to Manning, as modified, to allow for the monitoring of the current created by the rotation of the fans in order to assess the effectiveness and functionality of the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762